Citation Nr: 0706004	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for colon cancer on an 
other than radiation presumptive basis, claimed as due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for a skin disability, 
claimed as skin cancer, due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  
This matter was previously before the Board in April 2005 and 
June 2006, at which times it was remanded to the RO for 
further development.  

The veteran filed his service connection claims in May 1997.  
At that time he claimed service connection for colon cancer 
and skin cancer, which he contended were due to exposure to 
ionizing radiation in service. In rating decisions dated in 
late July 1998 and early September 1998, the RO denied the 
claims as not well grounded and notified the veteran of its 
decisions and his appellate rights. The veteran did not file 
a notice of disagreement, and those respective decisions 
became final July 20, 1999, and September 9, 1999.  38 
U.S.C.A. § 7105 (West 2002).

Enacted in November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminated the concept of a well-grounded claim.  The VCAA 
also provided for the readjudication of any claim on a de 
novo basis where the claim was denied as not well grounded, 
if the decision denying the claim became final during the 
period beginning July 14, 1999, and ending November 9, 2000, 
and request for readjudication was filed by November 9, 2002.

In March 2001, the veteran filed an application to reopen his 
claims. Thereafter, in a rating decision dated in June 2002, 
the RO denied the claims.  The veteran disagreed, and 
following the issuance of a statement of the case by the RO, 
he perfected his appeal.  With respect to the veteran's claim 
for service connection for colon cancer, the RO then issued a 
rating decision dated in March 2004 in which it determined 
that its prior denial of service connection for colon cancer 
was clearly and unmistakably erroneous.  The RO then granted 
service connection for colon cancer on a presumptive basis 
effective in March 2002, under the provisions of 38 C.F.R. § 
3.309(d).  March 26, 2002, is the date of the regulation 
change that recognized colon cancer as a disability 
associated with exposure to ionizing radiation.  In its April 
2004 letter notifying the veteran of the grant of service 
connection, the RO stated that it felt that the appeal for 
colon cancer had been resolved and that no further action 
would be taken on the appeal for colon cancer unless it heard 
further from the veteran.

Although the veteran did not respond to the RO's April 2004 
letter, the appeal as to the claim for service connection for 
colon cancer is not complete.  As the RO noted in the March 
2004 rating decision, there is a possibility of entitlement 
to service connection for colon cancer prior to March 2002.  
This would occur if it were found that service connection 
could be awarded on a direct basis, that is, for example, if 
it were determined that medical evidence establishes that the 
ionizing radiation to which the veteran was exposed in 
service did cause his colon cancer.  That aspect of the claim 
for service connection for colon cancer was addressed in a 
Board remand dated in April 2005, as well as the claim for 
service connection for a skin disability.  


FINDINGS OF FACT

1.  The competent and probative medical and other evidence 
demonstrates that the veteran's colon cancer was not 
manifested during service or within one year of service 
discharge and is not otherwise directly related to service, 
to include as due to exposure to ionizing radiation.  

2.  The veteran's skin disabilities, diagnosed as actinic 
keratoses, seborrheic keratoses, acne, herpes simplex and 
other benign skin lesions on several body areas, were 
manifested many years after service and are not otherwise 
related to service, to include due to exposure to ionizing 
radiation, nor may these disabilities be presumed to be.  

3.  The competent and probative medical evidence does not 
show that the veteran has skin cancer.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to ionizing radiation, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 
& West Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).

2.  Entitlement to service connection for a skin disability, 
diagnosed as actinic keratoses, seborrheic keratoses, acne, 
herpes simplex and other benign skin lesions on several body 
areas, claimed as skin cancer, to include as due to exposure 
to ionizing radiation, is not warranted.  38 U.S.C.A. §§ 
1110, 1112(c), 5107 (West 2002 & West Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.309(d), 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal, the appellant was provided with notice of the VCAA in 
June 2004, which was after the June 2002 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have not been satisfied.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2004 letter and a June 2006 letter, as 
well as the October 2002 statement of the case and October 
2006 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In the letter above, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Specifically, the veteran was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the veteran was 
given notice of the effective date and disability rating 
elements in the October 2006 statement of the case.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and an updated dose estimate, and referring 
the case to the Director of Compensation and Pension and the 
Undersecretary of Health.  Additionally, the appellant was 
provided with the opportunity to testify at a Board hearing 
which he declined.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.



II.  Background

The pertinent evidence in this case is summarized below.

The record confirms that the veteran participated in 
Operation IVY, an atmospheric nuclear weapons test series 
held in the Pacific during autumn 1952.  He was 20 years old 
at the time.

The veteran worked in factories following his separation from 
service.  He quit smoking in 1969.

In May 1992, the veteran was diagnosed as having 
adenocarcinoma of his colon.  At this time a pedunculated 
polyp at 25 cm was removed showing superficial carcinoma with 
complete excision.  

The earliest evidence of skin problems is an October 1994 VA 
outpatient record noting a rash on the veteran's back that he 
reportedly had for five to six years.  Thereafter, VA 
outpatient records beginning in 1995 show that the veteran 
had numerous skin lesions removed.  An April 1996 record 
notes that the veteran was informed that the dermatological 
biopsy showed that it was not skin cancer, just a papilloma 
as the doctor had thought.  An April 1998 outpatient record 
reflects diagnoses of herpes simplex with unspecified 
complication, inflamed seborrheic keratosis, unspecified 
hypertrophic and atrophic conditions of skin and actinic 
keratosis.  

In June 1998, a radiation dose assessment was prepared for 
the veteran by the Defense Special Weapons Agency (now the 
Defense Threat Reduction Agency (DTRA)).  The assessment 
showed that the veteran had an external dose exposure of 0 
rem neutron and 0.2 rem gamma.  Internal dose exposure was 
less than 0.1 rem.  Skin dose exposure was 0.7 rem.  

An October 1998 VA outpatient dermatology record contains a 
diagnosis of acne.  

VA outpatient treatment records dated in 1999 to 2000 show 
continuing treatment for skin problems.  Records dated in 
October 2000, July 2001 and September 2001 specially note 
that dermatological findings did not show skin cancer.

The veteran was evaluated by R. L. Mills, D.O., in May 2001.  
The veteran relayed to Dr. Mills that he had approximately 40 
skin lesions removed from his face and around his ears since 
they first started appearing in 1993.  The veteran referred 
to his skin problems as "skin cancer."  He also reported to 
the examiner that he had been exposed to radiation in service 
on multiple occasions.  There were no lesions found on 
examination.  The examiner opined that if indeed the veteran 
was exposed to radiation as he claimed, than most likely this 
exposure was "involved" in his multiple skin lesions and 
possibly even the malignant polyp the veteran had removed 
from his colon in May 1992.  He remarked that the veteran had 
had multiple colonoscopies since that time which had all been 
negative.  

VA outpatient treatment records dated in 2001 to 2005 show 
continuing treatment for the veteran's skin problems.  
Records dated in September 2002 and September 2003 
specifically note that dermatological findings did not show 
skin cancer.

In the Board's April 2005 remand, the Board requested that an 
updated dose estimate be obtained.  This request was made in 
light of a May 2003 study by
 the National Research Counsel (NRC) that reported that 
reconstructions of veterans' exposures to ionizing radiation 
used for determining VA benefits eligibility had been 
underestimated.  See A review of the Dose Reconstruction 
Programs of the Defense Threat Reduction Agency.  The 
National Academies Press, May 8, 2003.

A September 2005 VA dermatology record reflects diagnoses of 
actinic keratoses times two, history of recurrent herpes 
simplex, sacral area, rule out basal cell skin cancer on the 
skin.  The veteran was advised to return to the dermatology 
clinic in one year unless the biopsy showed skin cancer.  

The DTRA completed a dose estimate reconstruction of the 
veteran in November 2005.  The results are as follows:

Mean total external gamma dose:  0.2 rem
Upper bound gamma dose:  0.3 rem

Mean total external neutron dose:  0.0 
rem
Upper bound neutron dose:  0.0 rem

Mean skin dose (ears, forehead) beta plus 
gamma: 1.2 rem
Upper bound total skin dose (ears, 
forehead):  11.0 rem

Internal committed dose to the colon:  
0.03 rem
Upper bound committed dose to the colon:  
0.3 rem

VA outpatient records dated in 2005 through June 2006 do not 
show diagnoses of skin cancer.  

In June 2006, the Appeals Management Center (AMC) referred 
the case to the Director of Compensation and Pension Services 
who, in turn, referred the case to the Under Secretary of 
Health in July 2006.  The Undersecretary of Health was asked 
to provide an opinion as to whether it was likely, unlikely 
or as likely as not, that the veteran's adenocarcinoma of the 
colon or multiple skin problems, including fibroepithelial 
papilloma, pigmented seborrheic keratoses, actinic keratoses, 
and any skin cancer, resulted from exposure to radiation in 
service.  He was given the veteran's background information 
to review along with the updated dose estimate report.  

In July 2006, the Chief Public Health and Environmental 
Hazards Officer issued a reply to the Director of 
Compensation and Pension.  He noted that the colon was 
considered to have a moderate comparative susceptibility to 
radiation induced cancer and the strength of the evidence 
linking colon cancer induction to radiation exposure was felt 
to be convincing.  In relaying this information, he cited to 
(Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd edition, 1995, page 73; Hendee and Edwards, Health 
Effects of Exposure to Low-level Ionizing Radiation, 1996, 
pages 242-244, 258).  The Chief Public Health and 
Environmental Hazards Officer also stated that the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the colon cancer.  He 
said that computer software calculated a 99th percentile 
value for the probability of causation of 1.21%.  

With respect to a skin disorder, the Chief Public Health and 
Environmental Hazards Officer said that the NIOSH IREP did 
not address actinic keratoses, but he noted that these 
lesions are associated with prolonged exposure to ultraviolet 
radiation.  He did note that these lesions may occur with 
radiodermatitis following high radiation doses, but pointed 
out that veteran was estimated to have received a relatively 
low skin dose to his ear and forehead areas.  He went on to 
state that there were no know specific etiologic factors for 
seborrheic keratoses and that herpes simplex was caused by a 
virus infection.  He added that fibroepithelial papilloma was 
another term for skin tag or acrochordon and that radiation 
was not cited as an etiologic factor for this condition.  

In conclusion, the Chief Public Health and Environmental 
Hazards Officer opined that in light of the information 
above, it was unlikely that the veteran's adenocarcinoma of 
the colon, actinic keratoses to his ear or forehead areas, 
seborrheic keratoses, herpes simplex, or fibroepithelial 
papilloma could be attributed to exposure to ionizing 
radiation in service.  

Thereafter, in July 2006, the Director of Compensation and 
Pension issued an advisory opinion.  He based his opinion on 
the opinion of the Chief Public Health and Environmental 
Hazards Officer as well as his review of the evidence in its 
entirety.  It should be pointed out that the Director of 
Compensation and Pension incorrectly stated that the veteran 
had been involved in Operation CROSSROADS conducted at Bikini 
Atoll in 1946, rather than the documented Operation IVY in 
1952.  However, the Board finds this to be harmless error as 
the Director of Compensation and Pension did correctly relay 
and consider the veteran's proper ionizing radiation dose 
estimates.  In doing so, he stated that "it is our opinion 
that there is no reasonable possibility that the veteran's 
adenocarcinoma of the colon, actinic keratoses to the ear or 
forehead areas, seborrheic keratoses, herpes simplex, or 
fibroepithelial papilloma can be attributed to ionizing 
radiation in service.  He also deferred comments regarding 
other skin lesions until radiation doses to those other sites 
were provided, as did the Chief Public Health and 
Environmental Hazards Officer.  

III.  Analysis

Pertinent Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service. 38 U.S.C.A. §§ 
1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran has a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability is 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

For purposes of 38 C.F.R. § 3.309(d) a "radiation exposed" 
veteran is one who participated in a "radiation-risk" 
activity.  The term radiation-risk activity for purposes of 
38 C.F.R. § 3.309(d) means:  onsite participation in a test 
involving the atmospheric detonation of a nuclear device; 
participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945, and July 1, 1946; having been a 
prisoner of war in Japan with opportunity for exposure 
comparable to occupation forces in Hiroshima or Nagasaki; 
service for specified periods at specified times at certain 
gaseous diffusion plants; or service before 1974 on Amchitka 
Island if exposed to ionizing radiation during duty related 
to certain underground nuclear tests.  38 C.F.R. § 
3.309(d)(3).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  For other exposure claims, requests 
will be made for any available records concerning the 
veteran's exposure to radiation and all such records will be 
referred to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible.  Id.  The provisions of 38 C.F.R. § 3.311 do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Discussion

The veteran asserts that his colon cancer is due to exposure 
to ionizing radiation in service.  He also asserts that he 
has skin cancer due to ionizing radiation in service.  

The veteran does not contend, nor does the available evidence 
indicate, that his colon cancer or skin disabilities were 
present in service or within a year after his separation from 
service, which took place in 1955.  As noted earlier, he was 
diagnosed as having colon cancer in 1992 and began having 
skin problems around 1993.

As there is no evidence of the presence of colon cancer or 
skin disabilities in service or that the colon cancer 
(malignant tumor) was present to a compensable degree within 
one year after service, the Board finds that the presumptive 
provisions of 38 C.F.R. § 3.309(a) are not for application.

As outlined earlier, colon cancer and skin cancer are among 
the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  Moreover, VA 
has determined that the veteran participated in Operation 
IVY, an atmospheric nuclear weapons test series held in the 
Pacific during autumn 1992.  See 38 C.F.R. 
§ 3.309(d)(3)(v)(H).  Accordingly, in March 2004, the RO 
granted service connection for colon cancer under the 
presumptive regulation of 38 C.F.R. § 3.309(d) and assigned 
an effective date of March 2002, which is when this 
presumptive regulation went into effect.  Id.  

Regarding skin cancer, the evidence of record does not show 
that the veteran had or has skin cancer.  Rather, the 
voluminous medical records on file, from 1993 to 2005, 
reflect diagnoses of actinic keratoses, seborrheic keratoses, 
acne, herpes simplex and other benign skin lesions on several 
body areas.  In fact, several records specifically note that 
findings did not show skin cancer.  Although a September 2005 
record reflects a diagnosis of rule out basal cell skin 
cancer on the skin, the examiner at this time advised the 
veteran to return to the dermatology clinic in one year 
unless the biopsy showed skin cancer.  However, subsequent VA 
treatment records up to June 2006 do not show that the 
veteran had skin cancer.  Thus, in the absence of proof of 
skin cancer, further consideration of this disability for 
service connection purposes is not warranted.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Therefore, the question that remains is whether the veteran 
is entitled to service connection for colon cancer for the 
period prior to March 2002 and for his diagnosed skin 
disabilities on a direct basis; that is, whether the medical 
evidence shows that the ionizing radiation that the veteran 
was exposed to in service caused his colon cancer.  See 
38 C.F.R. §§ 3.303(d).  It should be noted that colon cancer 
is included in the list of radiogenic diseases under 
38 C.F.R. § 3.311.  

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against finding a causal relationship between the veteran's 
colon cancer and skin disabilities and the ionizing radiation 
to which he was exposed during service.

Consideration has been given to the May 2001 opinion from 
Randy L. Mills, DO, who stated that assuming the veteran's 
claims of inservice exposure to radiation on multiple 
occasions were true, than it was most likely that his 
multiple skin lesions and malignant colon polyp are 
"involved" with his radiation exposure.  However, this 
physician did not have the veteran's claims file to review 
nor did he have the radiation dose estimates available when 
he examined the veteran and rendered his opinion.  Thus, his 
opinion is of diminished probative value.

In contrast, there are the opinions of the Director of 
Compensation and Pension and the Chief Public Health and 
Environmental Hazards Officer who did review the veteran's 
claims file and the radiation dose reconstruction report to 
conclude that it was "unlikely" that the veteran's 
adenocarcinoma of the colon and actinic keratoses to his ear 
or forehead areas, seborrheic keratosis, herpes simplex or 
fibroepithelial papilloma can be attributed to exposure to 
ionizing radiation.  The Chief Public Health and 
Environmental Hazards Officer explained that the NIOSH IREP 
had been utilized to reveal that the probability of causation 
between the veteran's colon cancer and ionizing radiation 
exposure was 1.21%.  He also noted that of the veteran's 
diagnosed skin disabilities, the only disability which had 
been linked to radiodermatitis was actinic keratoses, but 
that this was only in cases following high radiation doses.  
He pointed out that the veteran was estimated to have 
received a relatively low skin dose to his ear and forehead 
areas.  He also noted that these lesions are associated with 
prolonged exposure to ultraviolet radiation.  

The Board has also considered the veteran's opinion that his 
colon cancer and skin disabilities are attributable to his 
exposure to radiation in service.  It is now well established 
that a layperson such as the veteran is not competent to 
opine on medical matters concerning medical causation, and 
the veteran's opinion as to the relationship of his radiation 
exposure in service to his colon cancer and skin disabilities 
is therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the veteran's 
claims.

With respect to the application of Combee, review of the 
records shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
his cancer, the veteran has not presented nor does the record 
reveal any other potential theory for a grant of service 
connection for his colon cancer and skin disabilities.  As 
was discussed earlier, the Board has found the preponderance 
of the evidence to be against the veteran's proposition that 
his colon cancer and skin disabilities are etiologically 
related to radiation exposure sustained during service. The 
veteran has presented no other relevant evidence than that 
discussed above, and the evidence that has been obtained 
under VA's duty to assist is, as discussed above, against the 
claim.

In summary, the Board finds that the competent and probative 
medical and other evidence does not demonstrate that the 
veteran's colon cancer or diagnosed skin disabilities were 
present until more than a year after service or that they are 
etiologically related to any incident of service including 
exposure to ionizing radiation.  The Board therefore 
concludes that these disabilities were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred therein.  Accordingly, the benefit sought on appeal 
is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for colon cancer on an 
other than radiation presumptive basis, claimed as due to 
exposure to ionizing radiation, is denied.

Entitlement to service connection for actinic keratoses, 
seborrheic keratoses, acne, herpes simplex and other benign 
skin lesions on several body areas, claimed as skin cancer, 
due to exposure to ionizing radiation, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


